
	

113 HR 806 IH: To amend title 38, United States Code, to make permanent the requirement for annual reports on Comptroller General reviews of the accuracy of Department of Veterans Affairs medical budget submissions, and for other purposes.
U.S. House of Representatives
2013-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 806
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2013
			Ms. Brownley of
			 California introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to make permanent
		  the requirement for annual reports on Comptroller General reviews of the
		  accuracy of Department of Veterans Affairs medical budget submissions, and for
		  other purposes.
	
	
		1.Permanent requirement for
			 annual reports on Comptroller General reviews of the accuracy of Department of
			 Veterans Affairs medical budget submissions
			(a)In
			 generalSection 117 of title
			 38, United States Code, is amended by adding at the end the following new
			 subsection:
				
					(e)Comptroller
				General review of the accuracy of medical care budget submission in relation to
				baseline health care model projection(1)The Comptroller General
				of the United States shall conduct a review of each budget of the President for
				a fiscal year that is submitted to Congress pursuant to section 1105(a) of
				title 31 in order to assess whether or not the relevant components of the
				amounts requested in such budget for such fiscal year for the medical care
				accounts of the Department specified in subsection (c) are consistent with
				estimates of the resources required by the Department for the provision of
				medical care and services in such fiscal year, as forecast using the Enrollee
				Health Care Projection Model, or other methodologies used by the
				Department.
						(2)(A)Not later than 120 days
				after the date on which the President submits a budget request for under
				section 1105 of title 31, United States Code, the Comptroller General shall
				submit to the Committees on Veterans’ Affairs, Appropriations, and the Budget
				of the Senate and the Committees on Veterans’ Affairs, Appropriations, and the
				Budget of the House of Representatives and to the Secretary a report on the
				review conducted under paragraph (1) for the year or years covered by such
				budget request.
							(B)Each report under this paragraph
				shall include, for the fiscal year covered by the report, the following:
								(i)An assessment of the review conducted
				under paragraph (1).
								(ii)The basis for such assessment.
								(iii)Such additional information as the
				Comptroller General determines appropriate.
								(C)Each report submitted under this
				subsection shall also be made available to the
				public.
							.
			(b)Conforming
			 repealSection 4 of the
			 Veterans Health Care Budget Reform and Transparency Act of 2009 (Public Law
			 111–81) is hereby repealed.
			
